Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 1 of 38 PageID #: 2313




                         UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



 WEIRTON AREA WATER
 BOARD and CITY OF WEIRTON,
                                                   Civil Action No. 5:20-CV-102 (Bailey)


               Plaintiffs,

 v.

 3M COMPANY, E. I. DUPONT DE
 NEMOURS AND COMPANY, THE
 CHEMOURS       COMPANY,      THE
 CHEMOURS COMPANY FC, LLC,
 ARKEMA, INC., BASF CORPORATION,
 CHEMDESIGN      PRODUCTS    INC.,
 CHEMGUARD       INC.  CLARIANT
 CORPORATION, DAIKIN AMERICA,
 INC., DEEPWATER CHEMICALS, INC.,
 TYCO     FIRE   PRODUCTS     L.P.,
 ARCELORMITTAL WEIRTON LLC, and
 NEO INDUSTRIES (WEIRTON), INC.,


               Defendants.



                                   AMENDED COMPLAINT
        COME NOW your Plaintiffs, the Weirton Area Water Board and the City of Weirton, by

and through their undersigned attorneys, Fitzsimons Law Firm PLLC, and for their Complaint

against the above-named Defendants, allege and state as follows:

                             NATURE OF THE ACTION AND PARTIES

        1.     Plaintiff, The City of Weirton, is a municipal corporation duly organized and

existing by virtue of the laws of the State of West Virginia, with its principal place of business in

Weirton, West Virginia.


{00331334-1}
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 2 of 38 PageID #: 2314




        2.     Plaintiff, Weirton Area Water Board, is a governmental entity and/or an agency of

the City of Weirton, with its principal place of business in Weirton, Brooke County, West Virginia.

        3.     Plaintiffs own and operate a public water system that serves Weirton and the

surrounding areas of West Virginia, including Brooke County, West Virginia (the “Weirton Water

System”), and Plaintiffs are responsible for the supervision, management, control and operation of

the Weirton Water System.

        4.     The Weirton Water System consists of water sources, treatment facilities and

related equipment, and water delivery systems, all located in Brooke and Hancock Counties, West

Virginia.

        5.     Plaintiffs are required and/or are responsible to produce and deliver through the

Weirton Water System to the residents of Brooke and Hancock Counties, West Virginia safe, clean

and high-quality water that meets all applicable standards.

        6.     Plaintiffs have owned and operated the Weirton Water System for more than

seventy (70) years and have been serving more than nine thousand six hundred (9,600) customers,

of which approximately eight thousand six hundred (8,600) are residential, six hundred fifty (650)

are commercial, forty-five (45) are industrial and thirty (30) are public authorities.

        7.     The Weirton Water System has been contaminated with per- and poly-fluoroalkyl

substances (“PFAS”), including perfluorooctane sulfonate (“PFOS”) and perfluorooctanoic acid

(“PFOA”).

        8.     PFOS and PFOA are fluorosurfactants that repel oil, grease, and water.

        9.     PFOS, PFOA, and/or their chemical precursors, are or were components of AFFF

products, which are firefighting suppressant agents used in training and firefighting activities for




{00331334-1}                                      2
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 3 of 38 PageID #: 2315




fighting Class B fires. Class B fires include fires involving hydrocarbon fuels such as petroleum

or other flammable liquids.

        10.    PFAS are toxic, manmade chemicals which pose serious health risks to humans and

animals.

        11.    Human exposure to PFAS is associated with an increased risk of immune system

effects, changes in liver enzymes and thyroid hormones, low birthweight, and other adverse health

conditions.

        12.    Defendants, 3M COMPANY, E. I. DUPONT DE NEMOURS AND COMPANY,

THE CHEMOURS COMPANY, THE CHEMOURS COMPANY FC, LLC, ARKEMA, INC.,

BASF CORPORATION, CHEMDESIGN PRODUCTS INC., CHEMGUARD INC., CLARIANT

CORPORATION, DAIKIN AMERICA, INC., DEEPWATER CHEMICALS, INC., and TYCO

FIRE PRODUCTS L.P.            (“Manufacturing Defendants”) designed, developed, manufactured,

marketed, and sold PFAS and/or products containing PFAS, including AFFF, throughout the

United States, including in West Virginia.

        13.    The Manufacturing Defendants knew or should have known that, in the course of

normal and/or anticipated transportation, storage, use and disposal of the above chemicals, they

would enter the surface and groundwater in West Virginia, including the Ohio River and the

watershed from which Plaintiffs obtain their drinking water supplies.

        14.    Defendants, ARCELORMITTAL WEIRTON LLC and NEO INDUSTRIES

(WEIRTON), INC. (“Facility Defendants”) own and/or operate facilities which are located in

Weirton, in close proximity to the supply well and the Ohio River intake for Plaintiffs’ water

system.




{00331334-1}                                    3
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 4 of 38 PageID #: 2316




        15.    The Facility Defendants used, stored, distributed and/or discharged PFAS and/or

products containing PFAS, including AFFF, in their operations and caused the release of these

chemicals into the surrounding soil, surface water and groundwater in and around their facilities.

        16.    The term “Defendant” or “Defendants” refers collectively to all Manufacturing

Defendants and Facility Defendants named herein jointly and severally. The Defendants include

any and all parents, subsidiaries, affiliates, divisions, franchises, partners, joint ventures, and

organizational unities of any kind, their predecessors, successors, and assigns, and their present

officers, directors, employees, agents, representatives, and any other person acting on their behalf.

        17.    When reference is made in this Complaint to any act or omission of any of the

Defendants, it shall be deemed that the officers, directors, agents, employees, or representatives of

the Defendants committed or authorized such act or omission, or failed to adequately supervise or

properly control or direct their employees while engaged in the management, direction, operation,

or control of the affairs of Defendants, and did so while acting within the scope of their duties,

employment or agency.

        18.    The Defendants knew or should have known that their operations would cause

PFAS and/or products containing PFAS, including AFFF, to be discharged into the environment

and inevitably contaminate surface water and groundwater drinking supplies, including within the

Weirton Area watershed.

        19.    As a direct result of Defendants’ tortious actions and omissions, the Weirton Water

System has been contaminated with toxic PFAS chemicals.

        20.    Plaintiffs bring this action to recover their damages and costs incurred and to be

incurred in investigating, monitoring, remediating, and otherwise responding to the contamination

of the Weirton Water System with PFAS.



{00331334-1}                                     4
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 5 of 38 PageID #: 2317




        21.    Plaintiffs should not have to bear these costs; they should be borne by the

Defendants, who are responsible for the PFAS contamination.

        22.    Defendant 3M Company f/k/a Minnesota Mining and Manufacturing Co. (“3M

Company”) is a corporation organized and existing under the laws of Delaware, having its

principal place of business at 3M Center, St. Paul, Minnesota 55144.

        23.    3M Company manufactures a wide array of products, including fluorochemicals.

        24.    Defendant E.I. DuPont de Nemours and Company (“DuPont”) is a corporation

organized and existing under the laws of Delaware, having a principal place of business is 974

Centre Road Wilmington, Delaware 19805.

        25.    DuPont is a successor in interest to DuPont Chemical Solutions Enterprise

(“DuPont Chemical”), a Delaware corporation with a principal place of business located at 1007

Market Street Wilmington, Delaware 19898.

        26.    After the dangers of PFAS began to be publicized, DuPont announced its intention

to spin off its Performance Chemicals business, which manufactured products using PFAS, into a

new publicly traded company called The Chemours Company. The spinoff to DuPont shareholders

was completed on July 1, 2015.

        27.    As part of the above transactions, The Chemours Company assumed the operations,

assets, and certain liabilities of DuPont’s Performance Chemicals business.

        28.    Defendant The Chemours Company (“Chemours”) is a corporation organized and

existing under the laws of Delaware, having a principal place of business at 1007 Market Street,

Wilmington, Delaware 19889.

        29.    Chemours is a successor in interest to DuPont Chemical, as described above.




{00331334-1}                                    5
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 6 of 38 PageID #: 2318




        30.       Defendant The Chemours Company FC LLC (“Chemours FC”) is a corporation

organized and existing under the laws of Delaware, having a principal place of business at 1007

Market Street Wilmington, Delaware 19899.

        31.       Chemours FC is a successor in interest to DuPont Chemical, as described above.

        32.       Collectively, defendants E.I. DuPont de Nemours and Company, The Chemours

Company, The Chemours Company FC, LLC are referred to herein as the “Dupont Defendants”.

        33. Corteva, Inc. (“Corteva”) is a corporation organized and existing under the laws of

Delaware, having a principal place of business at 974 Centre Rd., Wilmington, Delaware 19805.

        34.       Dupont de Nemours Inc. f/k/a DowDuPont, Inc. (“New DuPont”) is a corporation

organized and existing under the laws of Delaware, having a principal place of business at 974

Centre Road, Wilmington, Delaware 19805 and 2211 H.H. Dow Way, Midland, Michigan 48674.

        35.       On June 1, 2019, DowDuPont separated its agriculture business through the spin-

off of Corteva.

        36.       Corteva was initially formed in February 2018. From that time until June 1, 2019,

Corteva was a wholly-owned subsidiary of DowDuPont.

        37.       On June 1, 2019, DowDuPont distributed to DowDuPont stockholders all issued

and outstanding shares of Corteva common stock by way of a pro rata dividend. Following that

distribution, Corteva became the direct parent of E. I. Du Pont de Nemours and Company.

        38.       Corteva holds certain DowDuPont assets and liabilities, including DowDuPont’s

agriculture and nutritional businesses.

        39.       On June 1, 2019, DowDuPont, the surviving entity after the spin-off of Corteva and

of another entity known as Dow, Inc., changed its name to DuPont de Nemours, Inc., to be known

as DuPont (“New DuPont”). New DuPont retained assets in the specialty products business lines




{00331334-1}                                      6
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 7 of 38 PageID #: 2319




following the above described spin-offs, as well as the balance of the financial assets and liabilities

of E.I DuPont not assumed by Corteva.

        40.      Arkema Inc. is a corporation organized and existing under the laws of Pennsylvania,

having a principal place of business at 900 First Avenue, King of Prussia, PA 19406.

        41.      Arkema Inc. develops and manufactures specialty chemicals and polymers.

        42.      Arkema, Inc. is a wholly owned subsidiary of Arkema Delaware, Inc. and is

indirectly owned by Arkema France, S.A., a foreign corporation based in Colombes, France.

        43.      Arkema, Inc.’s predecessors in interest include Atofina, Atofina Chemicals and

TotalFina S.A.

        44.      Defendant BASF Corporation (“BASF”) is a corporation organized and existing

under the laws of Delaware, having a principal place of business at 100 Park Avenue, Florham

Park, New Jersey 07932.

        45.      BASF claims to be the second largest producer and marketer of chemicals and

related products in North America.

        46.      BASF is an affiliate of BASF SE, a foreign corporation based in Ludwigshafen,

Germany.

        47.      On information and belief, BASF Corporation is the successor in interest to Ciba,

Inc., a Swiss specialty chemicals company, including its affiliate or subsidiary, Ciba Specialty

Chemicals Corporation. BASF Corporation is also a successor in interest to Ciba-Geigy Corp.

        48.      Defendant ChemDesign Products, Inc. is a corporation organized and existing

under the laws of Delaware, having its principal place of business at 2 Stanton Street, Marinette,

WI 54143.




{00331334-1}                                      7
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 8 of 38 PageID #: 2320




        49.      ChemDesign Products, Inc. f/k/a ChemDesign Group manufactures specialty

chemical products.

        50.      Defendant Tyco Fire Products LP (“Tyco”) is a limited partnership organized under

the laws of the State of Delaware, with its principal place of business located at One Stanton Street,

Marinette, Wisconsin 54143-2542.

        51.      Tyco is the successor in interest of The Ansul Company (“Ansul”), having acquired

Ansul in 1990.

        52.      Beginning in or around 1975, Ansul designed, manufactured, marketed, distributed,

and sold AFFF containing PFAS, including but not limited to PFOS, PFOA, and/or their chemical

precursors.

        53.      After Tyco acquired Ansul in 1990, Tyco/Ansul continued to design, manufacture,

market, distribute, and sell AFFF products containing PFAS, including but not limited to PFOS,

PFOA, and/or their chemical precursors.

        54.      Defendant Chemguard, Inc. (“Chemguard”) is a corporation organized and existing

under the laws of Texas, having its principal place of business at One Stanton Street, Marinette,

WI 54143.

        55.      Beginning in or around 1994, Chemguard began manufacturing AFFF that contains

PFAS, including but not limited to PFOS, PFOA, and/or their chemical precursors.

        56.      Upon information and belief, Chemguard was acquired by Tyco International Ltd.

in 2011.

        57.      Upon information and belief, Tyco International Ltd. merged into its subsidiary

Tyco International plc in 2014 to change its jurisdiction of incorporation from Switzerland to

Ireland.




{00331334-1}                                      8
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 9 of 38 PageID #: 2321




         58.   Upon information and belief, Defendants Tyco and Chemguard became

subsidiaries of Johnson Controls International, plc (“JCI”), an Irish corporation, when JCI merged

with Tyco International plc in 2016.

         59.   On information and belief, Chemguard sold AFFF products to one or more

industrial facilities in Weirton, West Virginia. Upon information and belief, the sales occurred

sometime between 2015 and 2018.

         60.   Clariant Corporation (“Clariant”) is a corporation organized and existing under the

laws of New York, having a principal place of business at 4000 Monroe Road, Charlotte, North

Carolina 28205.

         61.   On information and belief, Clariant was formerly known as Sandoz Chemicals

Corporation and as Sodyeco, Inc. Clariant is a wholly owned subsidiary of Clariant AG.

         62.   Clariant manufactures specialty chemicals, including fluorochemicals.

         63.   Daikin America, Inc. is a corporation organized and existing under the laws of

Delaware, having its principal place of business at 20 Olympic Drive, Orangeburg, New York

10962.

         64.   Daikin America, Inc. was established in 1991 and is a subsidiary of Daikin

Industries Ltd., a foreign corporation based in Osaka, Japan.

         65.   Daikin America, Inc. is a developer and manufacturer of fluorochemical products,

including fluoropolymers, fluoroelastomers, and fluorocarbon gas.

         66.   Deepwater Chemicals, Inc. is a corporation organized and existing under the laws

of Delaware, having a principal place of business at 196122 E. County Road 40, Woodward,

Oklahoma 73801-5656.




{00331334-1}                                    9
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 10 of 38 PageID #: 2322




         67.     Deepwater Chemicals, Inc. manufactures specialty chemicals, including organic

 and inorganic iodine derivative products.

         68.     On information and belief, Deepwater Chemicals manufactured specialty

 chemicals for defendant, Chemguard and/or other related Tyco entities, including products

 containing PFAS.

         69.     ArcelorMittal Weirton LLC f/k/a ArcelorMittal Weirton, Inc. f/k/a Mittal Steel

 USA – Weirton, Inc. f/k/a ISG Weirton, Inc. (“ArcelorMittal”) is a limited liability company

 organized under the laws of Delaware.

         70.     ArcelorMittal owns and operates steelmaking and metal plating and related

 facilities in Weirton, West Virginia.

         71.     ArcelorMittal’s Weirton facilities are situated along the Ohio River in close

 proximity to the Weirton Water System, including Plaintiffs’ supply well and Ohio River intake.

         72.     On information and belief, at all relevant times herein and historically,

 ArcelorMittal’s steel and/or metal plating operations involved the use of PFAS and/or products

 containing PFAS, including AFFF.

         73.     On information and belief, wastewater, leaks, storage and disposal practices and/or

 other operations at ArcelorMittal’s facilities in Weirton caused PFAS to enter and contaminate the

 Weirton Water System.

         74.     Neo Industries, (Weirton), Inc. (“Neo Industries”) is a Delaware corporation with

 its principal place of business in Indiana. .

         75.     Neo Industries owns and/or operates metal manufacturing and coating facilities,

 including, but not limited to, chrome plating, in Weirton, West Virginia.




 {00331334-1}                                    10
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 11 of 38 PageID #: 2323




         76.    On information and belief, at all relevant times herein and historically, Neo

 Industries’ operations at its Weirton facilities involved the use of PFAS and/or products containing

 PFAS, including AFFF.

         77.    Neo Industries’ facilities are situated in close proximity to the Weirton Water

 System, including Plaintiffs’ supply well and Ohio River intake.

         78.    On information and belief, wastewater, leaks, storage and disposal practices and/or

 other operations at Neo Industries’ Weirton facilities caused PFAS to enter and contaminate the

 Weirton Water System.

                                 JURISDICTION AND VENUE

         79.    The Weirton Water System, which is the subject of this lawsuit, is located in Brooke

 County and Hancock County, West Virginia.

         80.    This action was commenced in the Circuit Court of Brooke County of West

 Virginia. Defendants removed it to the District Court for the Northern District of West Virginia,

 Wheeling Division on the basis of diversity jurisdiction.

         81.    By Order dated August 10, 2020, this Court denied Plaintiffs’ motion to remand.

         82.    This Court has jurisdiction over the Defendants because they do business in West

 Virginia and/or they caused injury and/or damages in West Virginia.

                               FACTUAL ALLEGATIONS
                        Contamination of The Weirton Water System


         83.    The water sources that comprise part of the Weirton Water System are an intake on

 the Ohio River and the Ranney Well, a groundwater collector well on the bank of the Ohio River.

         84.    Water from these water sources is combined and treated at the Weirton Water

 System’s treatment plant located at 3031 Birch Drive, Brooke County, West Virginia.



 {00331334-1}                                    11
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 12 of 38 PageID #: 2324




         85.    The water, intake pipe, collector well, treatment plant, and all associated piping,

 equipment and appurtenances are all part of the Weirton Water System.

         86.    The Weirton watershed area consists of the Source Water Protection Area in and

 around its water system and the larger Zone of Critical Concern, which includes upland areas along

 the banks of the Ohio River and the river.

         87.    On May 2, 2012 the United States Environmental Protection Agency (“EPA”)

 published its Third Unregulated Contaminant Monitoring Rule (“UCMR3”), which required

 public water systems nationwide to monitor for thirty (30) contaminants of concern between 2013

 and 2015. The UCMR3 Rule included the requirement that public water systems sample for six

 perfluorinated compounds, including PFOA.

         88.    In May 2016, the EPA lowered its health advisory level from for PFOS from 200

 parts per trillion (“ppt”) and 400 ppt for PFOA to 70 ppt for PFOA and PFOS combined. See

 Lifetime Health Advisories and Health Effects Support Documents for PFOA and PFOS, 81 Fed.

 Reg. 33,250-51 (May 25, 2016).

         89.    The EPA health advisory level was issued as a non-mandatory guideline.

         90.    The State of West Virginia does not currently have a maximum contaminant level

 for PFAS.

         91.     In sampling conducted on June 8, 2018, PFAS were found for the first time at

 detectable levels in the Weirton Water System. Of these, PFOS was detected at 8.9 ppt and PFOA

 at 3.8 ppt in the drinking water sample at the water treatment plant.

         92.    In sampling conducted on March 27, 2019, PFAS chemicals were first detected at

 the Ranney well pump tap of groundwater, at levels of 5.2 ppt for PFOA and 21.0 ppt for PFOS.




 {00331334-1}                                    12
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 13 of 38 PageID #: 2325




 Various PFAS were also detected again at the lab sink at the water treatment plant, including at

 levels of 8.3 ppt for PFOS and 2.6 ppt for PFOA.

         93.     On December 19, 2019, the EPA issued a Memorandum with Interim

 Recommendations stating “In situations where groundwater is currently being used for drinking

 water, EPA expects that responsible parties will address levels of PFOA and/or PFOS over 70 ppt.”

         94.     In view of the 2019 finding of PFAS in all water supply sources, EPA’s December

 2019 interim guidance document, and growing public concern about these toxic chemicals in the

 drinking water, Plaintiffs have begun to take action to address the contamination of the Weirton

 Water System.

         95.     Such action includes, but is not limited to planning, designing, purchasing and

 installing equipment to filter and treat the water to remove PFAS, infrastructure modifications,

 contingency planning, and testing and monitoring to ensure the Weirton Water System provides

 clean and safe water to residences and businesses.

                PFOA and PFOS and Their Risk to Public Health and the Environment

         96.     PFAS are chemical compounds containing fluorine and carbon. These substances

 have been used for decades in the manufacture of, among other things, household and commercial

 products that resist heat, stains, oil, and water. These substances are not naturally occurring and

 must be manufactured.

         97.     The two most widely studied types of these substances are PFOA and PFOS, which

 each contain eight carbon atoms.

         98.     PFOA and PFOS have unique properties that cause them to be: (i) mobile and

 persistent, meaning that they readily spread into the environment where they break down very

 slowly; (ii) bioaccumulative and biomagnifying, meaning that they tend to accumulate in




 {00331334-1}                                    13
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 14 of 38 PageID #: 2326




 organisms and up the food chain; and (iii) toxic, meaning that they pose serious health risks to

 humans and animals.

         99.       PFOA and PFOS easily dissolve in water, and thus they are mobile and easily

 spread in the environment. PFOA and PFOS also readily contaminate soils and leach from the soil

 into groundwater, where they can travel significant distances.

         100.      PFOA and PFOS are characterized by the presence of multiple carbon-fluorine

 bonds, which are exceptionally strong and stable. As a result, PFOA and PFOS are thermally,

 chemically, and biologically stable. They resist degradation due to light, water, and biological

 processes.

         101.      Bioaccumulation occurs when an organism absorbs a substance at a rate faster than

 the rate at which the substance is lost by metabolism and excretion. Biomagnification occurs when

 the concentration of a substance in the tissues of organisms increases as the substance travels up

 the food chain.

         102.      PFOA and PFOS bioaccumulate/biomagnify in numerous ways. First, they are

 relatively stable once ingested, so that they bioaccumulate in individual organisms for significant

 periods of time. Because of this stability, any newly ingested PFOA and PFOS will be added to

 any PFOA and PFOS already present. In humans, PFOA and PFOS remain in the body for years.

         103.      PFOA and PFOS biomagnify up the food chain. This occurs, for example, when

 humans eat fish that have ingested PFOA and/or PFOS.

         104.      The chemical structure of PFOA and PFOS makes them resistant to breakdown or

 environmental degradation. As a result, they are persistent when released into the environment.

         105.      Human health effects associated with PFOS exposure include immune system

 effects, changes in liver enzymes and thyroid hormones, low birthweight, high uric acid, and high




 {00331334-1}                                     14
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 15 of 38 PageID #: 2327




 cholesterol. In laboratory testing on animals, PFOA and PFOS have caused the growth of tumors,

 changed hormone levels, and affected the function of the liver, thyroid, pancreas, and immune

 system.

           106.   The injuries caused by PFAS can arise months or years after exposure.

                  Defendants’ Manufacture, Sale and Use of PFAS Despite Known Risks

           107.   In the 1940’s, 3M Company began using a process called electrochemical

 fluorination to create carbon-fluorine bonds, which are key components of PFAS.

           108.   3M Company soon discovered that these types of substances have strong surfactant

 properties, meaning that they reduce the surface tension between a liquid and another liquid or

 solid. This reduced surface tension enabled 3M Company to develop a myriad of products that

 resist heat, stains, oil, and water. These products included older forms of Scotch Gard, which

 contained PFAS and when applied to fabric, furniture, and carpets protected against liquids and

 stains.

           109.   Upon information and belief, by at least the 1970s, 3M Company knew or should

 have known that PFAS are mobile and persistent, bioaccumulative and biomagnifying, and toxic.

           110.   In 1975, 3M Company concluded that PFOS was present in the blood of the general

 population. Since PFOS is not naturally occurring, this finding should have alerted 3M Company

 to the possibility that their products were a source of these chemicals. The finding also should have

 alerted 3M Company that PFOS is mobile, persistent, bioaccumulative, and biomagnifying, as

 those characteristics explain the absorption of PFOS in blood after contact with 3M's products.

           111.   Upon information and belief, 3M Company concealed this knowledge from the

 public and government regulators its knowledge of the risk of harm posed by PFOS.




 {00331334-1}                                     15
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 16 of 38 PageID #: 2328




         112.   In 1976, 3M Company found PFOA in the blood of its workers. This finding should

 have alerted 3M Company to the same issues raised by the findings regarding PFOS in the prior

 year.

         113.   A 1978 study by 3M Company showed that PFOA reduced the survival rate of

 fathead minnow fish eggs. Other studies by 3M Company in 1978 showed that PFOS and PFOA

 are toxic to rats, and that PFOS is toxic to monkeys. In one study in 1978, all monkeys died within

 the first few days of being given food contaminated with PFOS.

         114.   Studies by 3M Company after the 1970s also showed adverse effects from exposure

 to PFOA and PFOS. In a 1983 study, for example, 3M Company found that PFOS caused the

 growth of cancerous tumors in rats.

         115.   A study proposal by 3M Company in 1983 stated that the resistance to degradation

 of PFOA and PFOS made them “potential candidates for environmental regulations, including

 further testing requirements under laws such as the Toxic Substances Control Act.” 3M

 Environmental Laboratory (EE & PC), Fate of Fluorochemicals - Phase II, at p.6 (E. A. Reiner, ed.

 May 20, 1983).

         116.   In or around 1998, EPA began investigating the safety of PFAS after some limited

 disclosures by 3M Company and others.

         117.   In an attempt to limit liability, 3M Company opted to stop producing PFAS in 2002

 because it was aware of the looming chemical exposure and health effects on the public.

         118.   Federal law requires chemical manufacturers and distributors to immediately notify

 the United States Environmental Protection Agency (“EPA”) if they have information that

 “reasonably supports the conclusion that such substance or mixture presents a substantial risk of




 {00331334-1}                                    16
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 17 of 38 PageID #: 2329




 injury to health or the environment.” Toxic Substances Control Act (“TSCA”) § 8(e), 15 U.S.C. §

 2607(e).

         119.   3M Company did not comply with its duty under TSCA, and, in April 2006, it

 agreed to pay EPA a penalty of more than $1.5 million for, among other things, its failure to

 disclose studies regarding PFAS dating back decades.

         120.   DuPont also did not comply with its duty under TSCA and the Resource

 Conservation and Recovery Act (RCRA), and, in 2005, agreed to pay $10.25 million, the largest

 civil administrative penalty that EPA had ever obtained to that date under any federal statute. The

 TSCA violations of Section 8(e) specifically addressed the company’s failure to report to EPA the

 substantial risks of PFAS, of which DuPont was aware.

         121.   In 2005, the U.S. Department of Health and Human Services found that “human

 exposure to PFOA and PFOS lead to the buildup of these chemicals in the body.”

         122.   All of the Manufacturing Defendants manufactured, distributed, sold and promoted

 PFAS and products containing PFAS of various kinds and in various quantities.

         123.   In 2006, eight major PFOA manufacturers, including many of the Manufacturing

 Defendants or their predecessors, agreed to participate in the EPA’s PFOA Stewardship Program.

 The participating companies made voluntary commitments to reduce product content and facility

 emissions of toxic PFOA and related chemicals by 95% no later than 2010.

         124.   The recommendations in the EPA’s health advisories evolved as they learned more

 about the dangers and toxicity of PFAS.

         125.   On January 8, 2009, the EPA issued Provisional Health Advisories for PFOA and

 PFOS, advising that “action should be taken to reduce exposure” to drinking water containing

 levels of PFOA and PFOS exceeding 400 ppt and 200 ppt, respectively.




 {00331334-1}                                    17
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 18 of 38 PageID #: 2330




         126.   Many parties have studied PFOA, also known as C8, including a Science Panel

 formed out of a class action settlement arising from contamination from DuPont’s Washington

 Works located in Wood County, West Virginia.

         127.   The C8 panel consisted of three epidemiologists specifically tasked with

 determining whether there was a probable link between PFOA exposure and human diseases. In

 2012, the panel found probable links between PFOA and kidney cancer, testicular cancer,

 ulcerative colitis, thyroid disease, pregnancy induced hypertension (including preeclampsia), and

 hypercholesterolemia.

         128.   Even after the C8 Science Panel publicly announced that human exposure to 50

 parts per trillion, or more, of PFOA in drinking water for one year or longer had “probable links”

 with certain human diseases, including kidney cancer, testicular cancer, ulcerative colitis, thyroid

 disease, preeclampsia, and medically-diagnosed high cholesterol, Manufacturing Defendants

 repeatedly assured and represented to governmental entities, their customers, and the public (and

 continue to do so) that the presence of PFOA in human blood at the levels found within the United

 States presents no risk of harm and is of no legal, toxicological, or medical significance of any

 kind.

         129.   Furthermore, Manufacturing Defendants have represented to and assured such

 governmental entities, their customers, and the public (and continue to do so) that the work of the

 independent C8 Science Panel was inadequate to satisfy the standards of Defendants to prove such

 adverse effects upon and/or any risk to humans with respect to PFOA in human blood.

         130.   At all relevant times, Manufacturing Defendants, through their acts and/or

 omissions, controlled, minimized, trivialized, manipulated, and/or otherwise influenced the

 information that was published in peer-review journals, released by any governmental entity,




 {00331334-1}                                    18
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 19 of 38 PageID #: 2331




 and/or otherwise made available to the public relating to PFAS in human blood and any alleged

 adverse impacts and/or risks associated therewith, effectively preventing the public from

 discovering the existence and extent of any injuries/harm as alleged herein.

         131.    At all relevant times, each of the Defendants knew, or should have known, that

 PFAS and products containing PFAS create a substantial risk of harm to public water supplies,

 including Plaintiffs’ drinking water supply.

         132.    Upon information and belief, each of the Defendants is responsible, negligently,

 intentionally and/or in some actionable manner, for the events and happenings referred to herein,

 and caused and continue to cause injuries and damages legally thereby to Plaintiffs, as alleged,

 either through each Defendant's own conduct or through the conduct of its agents, servants or

 employees, or due to the ownership, maintenance or control of the instrumentality causing them

 injury, or in some other actionable manner.

                 Defendants’ Manufacture and Sale of AFFF/Component Products

         133.    AFFF is a type of water-based foam that was first developed in the 1960s to

 extinguish hydrocarbon fuel-based fires.

         134.    AFFF is a Class-B firefighting foam. It is mixed with water and used to extinguish

 fires that are difficult to fight, particularly those that involve petroleum or other flammable liquids.

         135.    AFFF is synthetically formed by combining fluorine-free hydrocarbon foaming

 agents with fluorosurfactants. When mixed with water, the resulting solution produces an aqueous

 film that spreads across the surface of hydrocarbon fuel. This film provides fire extinguishment

 and is the source of the designation aqueous film-forming foam.




 {00331334-1}                                      19
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 20 of 38 PageID #: 2332




         136.   Beginning in the 1960s, the Manufacturing Defendants designed, manufactured,

 marketed, distributed, and/or sold AFFF products that used fluorosurfactants containing either

 PFOS, PFOA, or the chemical precursors that degrade into PFOS and PFOA.

         137.   AFFF can be made without the fluorosurfactants that contain PFOA, PFOS, and/or

 their precursor chemicals. Fluorine-free firefighting foams, for instance, do not release PFOA,

 PFOS, and/or their precursor chemicals into the environment.

         138.   AFFF that contains fluorosurfactants, however, is better at extinguishing

 hydrocarbon fuel-based fires due to their surface-tension lowering properties, essentially

 smothering the fire and starving it of oxygen.

         139.   On information and belief, the Manufacturing Defendants designed, manufactured,

 marketed, distributed, and/or sold PFAS and/or products containing PFAS, including AFFF, which

 were discharged into the environment in and around Weirton, West Virginia during fire protection,

 training, and response activities, resulting in widespread PFAS contamination.

         140.   On information and belief, Manufacturing Defendants’ AFFF was used in various

 industrial facilities in and around Weirton, West Virginia, including at the Weirton Steel facility,

 currently operated by Defendant ArcelorMittal, and Ball Corp.

                    PFAS is Fungible and Commingled in the Groundwater

         141.   Once they are released to the environment and groundwater, PFAS lack

 characteristics that would enable identification of the company that manufactured the particular

 batch of chemicals or products that contained the PFAS.

         142.   The process of manufacture and distribution of PFAS and PFAS-containing

 products, including AFFF, sometimes includes complex arrangements whereby Defendants sell

 their chemicals or products through intermediaries.




 {00331334-1}                                     20
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 21 of 38 PageID #: 2333




         143.   Surface waters, including the Ohio River, contain PFAS which originates from

 many different sources.

         144.   Similarly, subsurface contamination of groundwater with PFAS can be caused by

 a variety of sources and facilities, including PFAS chemicals coming from different manufacturers.

         145.   Because precise identification of the specific manufacturer or source of PFAS that

 may be detected in surface and/or groundwater is impossible, Plaintiffs must pursue all Defendants,

 jointly and severally, for those indivisible injuries which Defendants have collectively visited upon

 the Weirton Water System.

         146.   Defendants are also jointly and severally liable because they conspired to conceal

 the true toxic nature of PFAS from the public, including Plaintiffs, and to attempt to avoid liability

 for their contamination of drinking water supplies.

          FIRST CAUSE OF ACTION AGAINST THE MANUFACTURING
                               DEFENDANTS:
                  PRODUCT LIABILITY FOR DEFECTIVE DESIGN


         147.   Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

 paragraphs as if fully restated herein.

         148.   As commercial designers, manufacturers, distributors, suppliers, sellers, and/or

 marketers of PFAS and/or products containing PFAS, including AFFF, Manufacturing Defendants

 had a strict duty not to place into the stream of commerce a product that is unreasonably dangerous.

         149.   Manufacturing Defendants knew that third parties would purchase PFAS and/or

 products containing PFAS, including AFFF and use them without inspection for defects.

         150.   PFAS and/or products containing PFAS, including AFFF, designed, sold and

 distributed by the Manufacturing Defendants were applied, discharged, disposed of, or otherwise

 released onto lands and/or water in the vicinity of the Weirton Water System, including in the Ohio



 {00331334-1}                                     21
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 22 of 38 PageID #: 2334




 River and the Weirton Area watershed. Such discharges occurred at various locations, at various

 times, and in various amounts.

         151.   PFAS and/or products containing PFAS, including AFFF, designed, sold and

 distributed by the Manufacturing Defendants, were used in a reasonably foreseeable manner and

 without substantial change in the condition of such products.

         152.   Manufacturing Defendants knew or reasonably should have known that the use of

 PFAS and/or products containing PFAS, including AFFF, in their intended manner would result

 in the spillage, discharge, disposal, or release of PFAS onto land or into water.

         153.    PFAS and/or products containing PFAS, including AFFF,used in the vicinity of

 the Weirton Water System were defective in design and unreasonably dangerous for their intended

 use because, among other things:

                a.      PFAS cause extensive and persistent             surface and groundwater

         contamination when these chemicals, or products containing them, are used and discharged

         in their foreseeable and intended manner.

                b.      PFAS contamination in drinking water poses significant threats to public

         health and welfare.

                c.      Manufacturing Defendants failed to conduct and/or failed to disclose

         reasonable, appropriate, or adequate scientific studies to evaluate the environmental fate

         and transport and potential human health effects of PFAS.

                d.      There are and were safe or safer alternatives to PFAS and AFFF which

         Manufacturing Defendants could and should have employed.

         154.   At all times relevant to this action, products containing PFAS, including AFFF,

 were dangerous to an extent beyond that which would be contemplated by the ordinary consumer.




 {00331334-1}                                     22
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 23 of 38 PageID #: 2335




         155.   At all times relevant to this action, the foreseeable risk of harm to public health and

 welfare posed by PFAS outweighed the cost to Defendants of reducing or eliminating such risk.

         156.   At all times relevant to this action, a reasonably prudent manufacturer knew or

 should have known of the significant dangers posed by PFAS.

         157.   Manufacturing Defendants committed each of the above-described acts and

 omissions knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was

 performed to promote sales of PFAS and/or products containing PFAS, including AFFF, in

 conscious disregard of the probable dangerous consequences of that conduct and its reasonably

 foreseeable impacts on public health and welfare.

         158.   As direct and proximate result of Manufacturing Defendants’ defective and unsafe

 PFAS and/or products containing PFAS, including AFFF, significant PFAS contamination and

 damage to the Weirton Water System has occurred and will continue to occur in the future for

 years to come, causing the Plaintiffs to incur significant damage and injury.

         159.   Manufacturing Defendants are jointly and severally liable for all such damages, and

 Plaintiffs are entitled to recover all such damages and other relief as set forth below.

         160.   As a direct result of the foregoing, Plaintiffs seeks compensatory damages in an

 amount to be determined by a jury at the time of trial.

  SECOND CAUSE OF ACTION AGAINST THE MANUFACTURING DEFENDANTS:
           PRODUCT LIABILITY FOR FAILURE TO WARN


         161.   Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

 paragraphs as if fully restated herein.

         162.   As designers, manufacturers, distributors, sellers, suppliers, and/or marketers of

 PFAS and/or products containing PFAS, including AFFF, Manufacturing Defendants had a strict




 {00331334-1}                                     23
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 24 of 38 PageID #: 2336




 duty to warn against latent dangers resulting from foreseeable uses of their products that

 Defendants knew or should have known about.

         163.   Manufacturing Defendants knew that third parties would purchase PFAS and/or

 products containing PFAS, including AFFF, and use them without inspection for defects.

         164.   PFAS and/or products containing PFAS, including AFFF, designed, sold and

 distributed by the Manufacturing Defendants were applied, discharged, disposed of, or otherwise

 released at various locations, at various times, and in various amounts onto the lands and/or water

 in the vicinity of the Weirton Water System, including the Ohio River and the Source Water

 Protection Area for Weirton.

         165.   PFAS and/or products containing PFAS designed, sold and distributed by the

 Manufacturing Defendants were used in a reasonably foreseeable manner and without substantial

 change in the condition of such products.

         166.   Manufacturing Defendants knew or should have known that the use of PFAS and/or

 products containing PFAS, including AFFF, in their intended manner would result in the discharge,

 disposal, or release of PFAS onto land or into water.

         167.   PFAS and/or products containing PFAS, including AFFF, used in the vicinity of

 the Weirton Area watershed and the Weirton Water System were defective in design and had a use

 defect and were unreasonably dangerous products for the reasons set forth above.

         168.   Despite the known and/or reasonably foreseeable hazards to human health and

 welfare associated with the use of PFAS and/or products containing PFAS products, including

 AFFF, Manufacturing Defendants failed to provide adequate warnings of, or take any other

 precautionary measures to mitigate those hazards.




 {00331334-1}                                    24
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 25 of 38 PageID #: 2337




         169.   In particular, Manufacturing Defendants failed to describe such hazards or provide

 any precautionary statements regarding such hazards in the labeling of their PFAS and/or products

 containing PFAS, including AFFF,that now contaminate the Weirton Water System.

         170.   As a direct and proximate result of Manufacturing Defendants’ acts and omissions

 as alleged herein, significant PFAS contamination and damage to the Weirton Water System has

 occurred and will continue to occur in the future for years to come, causing the Plaintiffs to incur

 significant damage and injury.

         171.   Manufacturing Defendants knew it was substantially certain that their acts and

 omissions described above would cause injury and damage, including PFAS contamination of the

 Weirton Water System.

         172.   At all times relevant to this action, a reasonably prudent manufacturer would or

 should have warned purchasers and users of the significant dangers posed by PFAS.

         173.   Manufacturing Defendants committed each of the above-described acts and

 omissions knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was

 performed to promote sales of PFAS and/or products containing PFAS, including AFFF, in

 conscious disregard of the probable dangerous consequences of that conduct and its reasonably

 foreseeable impacts on public health and welfare.

         174.   Manufacturing Defendants are jointly and severally liable for all such damages, and

 Plaintiffs are entitled to recover all such damages and other relief as set forth below.

         175.   As a direct result of the foregoing, Plaintiffs seeks compensatory damages in an

 amount to be determined by a jury at the time of trial.

                THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                               PUBLIC NUISANCE




 {00331334-1}                                     25
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 26 of 38 PageID #: 2338




         176.   Plaintiffs reallege and reaffirms each and every allegation set forth in all preceding

 paragraphs as if fully restated herein.

         177.   The Weirton Water System provide drinking water to a large number of residents

 and businesses for drinking, bathing, cleaning, washing, and other uses.

         178.   Members of the public have a right to have their water remain clean and potable,

 free of contamination by toxic man-made compounds.

         179.   Defendants have designed, manufactured, formulated, marketed, promoted

 distributed, sold, supplied, used and/or discharged PFAS and/or products containing PFAS,

 including AFFF, in a manner that has created a public nuisance and that unreasonably endangers

 or injures the property, health, safety and comfort of the general public, causing injury,

 inconvenience and annoyance.

         180.   Defendants, by their negligent, reckless and willful acts and omissions set forth

 above, have caused significant, long-lasting, and ongoing contamination of the Weirton Water

 System and the surrounding water supply.

         181.   By their conduct, Defendants violated and/or endangered the public right to pure

 drinking water as well as a clean and unpolluted natural environment, including reserves of

 unpolluted surface and groundwater.

         182.   Defendants' conduct has also injured the property, health, safety and/or comfort of

 a considerable number of persons.

         183.   Defendants have taken no action to abate or remediate the nuisance.

         184.   The harm or endangerment to the public health, safety and the environment is

 ongoing and will continue as long as PFAS chemicals remain at detectable levels in the Weirton

 Water System and until appropriate measures are put in place to remove these contaminants.




 {00331334-1}                                    26
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 27 of 38 PageID #: 2339




         185.    As owners of the Weirton Water System and purveyors of drinking water, Plaintiffs

 have the obligation and responsibility to address the contamination caused by Defendants to the

 Weirton Water System.

         186.    Pursuant to West Virginia Code Section 8-12-5, Plaintiff, the City of Weirton, has

 the authority to bring this action to abate the public nuisance caused by the contamination of the

 Weirton Water System.

         187.    Plaintiffs have incurred and/or will incur special injuries and/or injuries that are

 different in kind from those incurred by the general public in connection with the aforesaid

 contamination including: investigative costs, additional testing costs, treatment costs,

 infrastructure costs, contingency planning, and loss of consumer confidence arising out of the

 increasingly widespread public perception - based on actual fact - that the Weirton Water System

 has been rendered less certain, safe and reliable.

         188.    Plaintiffs also have and will continue to incur attorney fees related to cost recovery

 efforts and/or potential third-party liability.

         189.    Defendants knew or, in the exercise of reasonable care, should have known that

 their acts and omissions, described above, would and have unreasonably and seriously damage,

 endanger, and interfere with the ordinary comfort, use and enjoyment of vital surface and

 groundwater resources utilized by Plaintiffs and relied upon by the public.

         190.    As a direct and proximate result of Defendants' acts and omissions which created

 the above-described nuisance, the public has suffered annoyance, inconvenience and injury, and

 Plaintiffs have suffered special injuries different in kind than those of the public from actual and

 continuing contamination of the Weirton Water System.




 {00331334-1}                                      27
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 28 of 38 PageID #: 2340




         191.    The gravity of the environmental and human health risks created by Defendants'

 conduct and Defendants' concealment of the dangers to human health and the environment far

 outweigh any social utility of Defendants' conduct.

         192.    Defendants are jointly and severally liable and subject to injunctive relief

 prohibiting the creation and continuation of said nuisance, and Plaintiffs are entitled to abate the

 nuisance and all direct and consequential damages as described herein.

         193.    Defendants also are liable for any other relief that will abate the nuisance and its

 short-term and long-term effects.

                FOURTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                 NEGLIGENCE


         194.    Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

 paragraphs as if fully restated herein.

         195.    Defendants owed Plaintiffs a cognizable duty to exercise reasonable care in

 designing, formulating, manufacturing, distributing, selling, supplying, and/or marketing

 unreasonably dangerous chemicals such as PFAS and/or products containing PFAS, including

 AFFF.

         196.    Defendants breached this duty by negligently putting PFAS into the stream of

 commerce, including in and around the Weirton Area watershed, even when they knew or should

 have known about the dangers PFAS posed to water.

         197.    Defendants had a duty to adequately and timely warn federal, state, and local

 regulators and authorities, Plaintiffs, and the public, of the presence of and threats posed by

 releases of PFAS into the environment and, especially, its presence in water.




 {00331334-1}                                     28
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 29 of 38 PageID #: 2341




         198.   Defendants also had an affirmative duty to remove and remediate the PFAS

 contamination from surface water and groundwater, including in the Weirton Water System and

 Weirton Area watershed in the vicinity of the Weirton Water System.

         199.   Defendants breached each of these duties and failed to provide any warnings or

 take any action to prevent, mitigate or abate the harm caused by their products.

         200.   Defendants’ past and continuing breach of their duties is the direct, sole and

 proximate cause of substantial and continuing harm to Plaintiffs and the Weirton Water System

 and of Plaintiffs’ damages.

         201.   Plaintiffs’ damages were reasonably foreseeable as resulting from Defendants’

 tortious conduct and omissions, as described above.

         202.   Defendants are jointly and severally liable for all such damages.

         203.   As a direct result of the foregoing, Plaintiffs seek compensatory damages in an

 amount to be determined by a jury at the time of trial.

                 FIFTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                               NEGLIGENCE PER SE

         204.   Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

 paragraphs as if fully restated herein.

         205.   Defendants owed a duty to Plaintiffs to conduct their business in a manner that

 would not violate applicable legal requirements, including West Virginia’s Water Pollution

 Control Act, West Virginia Code §22-11-1 et seq, West Virginia's Groundwater Protection Act,

 W.Va. Code§ 22-12-1 et seq., West Virginia's Solid Waste Management Act, W.Va. Code §§ 22-

 15-1 et seq.




 {00331334-1}                                    29
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 30 of 38 PageID #: 2342




         206.   The above statutes are intended to protect the health, safety and welfare of the

 public, protect West Virginia’s natural resources, including surface and groundwater and soil, and

 maintain reasonable standards of purity and quality of these resources.

         207.   Plaintiffs and the residents of Weirton, who rely on its water system, are protected

 by the above statutes.

         208.    Defendants’ acts and omissions described above have caused and continue to cause

 past, present, and continuing violations of the above statutes and constitute negligence per se

 and/or prima facie negligence.

         209.   As a direct proximate result of Defendants' statutory violations and negligent,

 wanton, and reckless acts or omissions, as described above, the Weirton Water System has been

 contaminated by PFAS, and Plaintiffs have suffered and will continue to suffer damages as

 described herein.

         210.   Defendants are jointly and severally liable for all such damages.

         211.   As a direct result of the foregoing, Plaintiffs seek compensatory damages in an

 amount to be determined by a jury at the time of trial.

                SIXTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                   TRESPASS


         212.   Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

 paragraphs as if fully restated herein.

         213.   Plaintiffs own and possess the Weirton Water System and Plaintiffs exercise their

 rights to appropriate and use water within the Weirton Water System, including the Ramey well

 and water drawn from its intake on the Ohio River.

         214.   Plaintiffs did not give any Defendant permission to cause PFAS to enter the

 Weirton Water System.


 {00331334-1}                                    30
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 31 of 38 PageID #: 2343




         215.    Defendants knew or reasonably have known that PFAS have a propensity to

 migrate in surface and groundwater aquifers when released to the environment; are mobile and

 persistent groundwater contaminant capable of moving substantial distances within aquifers; are

 toxic to human health; and are, therefore, hazardous to drinking water systems and human health.

         216.    Defendants intentionally manufactured, promoted, marketed, distributed, sold,

 stored, used and/or discharged PFAS and/or products containing PFAS, including AFFF.

         217.    Defendants knew or reasonably should have known that their actions would result

 in the discharge and release of PFAS into the environment, including within the Weirton watershed,

 and that these chemicals would intrude upon, contaminate, and damage the Weirton Water System.

         218.    Defendants’ actions and omissions were intentional and/or were done with reckless

 disregard to Plaintiffs’ possessory interests.

         219.    Defendants’ tortious conduct constitutes a continuing, unauthorized intrusion and

 a continuing trespass onto the Weirton Water System, causing past, present and future damages to

 Plaintiffs.

         220.    Defendants’ actions were voluntary and were done with actual malice, and in

 wanton and willful and/or reckless disregard for Plaintiffs and Plaintiffs’ customers’ rights, health

 and property.

         221.    Each Defendant is a substantial factor in bringing about the contamination of

 Plaintiffs’ Water System, and each Defendant aided and abetted the trespasses.

         222.    Defendants are jointly and severally liable for all of Plaintiffs’ damages, and

 Plaintiffs are entitled to recover all such damages and other relief as set forth below.

         223.    As a direct result of the foregoing, Plaintiffs seek compensatory damages in a sum

 to be determined by a jury at the time of trial.




 {00331334-1}                                       31
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 32 of 38 PageID #: 2344




            SEVENTH CAUSE OF ACTION AGAINST THE DUPONT DEFENDANTS:
                          FRAUDULENT TRANSFERS

         224.   Plaintiffs reallege and reaffirm each and every allegation in the preceding

 paragraphs as if fully restated herein.

         225.   Plaintiffs seek equitable and other relief pursuant to the Uniform Fraudulent

 Transfer Act (“UFTA”) against E. I. DuPont de Nemours and Company, The Chemours Company,

 and The Chemours Company FC, LLC, (collectively the “the DuPont Defendants”).

         226.   The UFTA was adopted, with minor changes, by a majority of states. In West

 Virginia, it is implemented through the Uniform Voidable Transactions Act (W. Va. Code § 40-

 1A-1 et seq.) (“UVTA”).

         227.   In Delaware, which is the state of incorporation of the DuPont Defendants and the

 location of their executive offices, the UFTA provisions were adopted in the Delaware Uniform

 Fraudulent Transfer Act, 6 Del Code. 1301 et seq. (“DUFTA”).

         228.   Pursuant to UVTA and DUFTA:” (a) A transfer made or obligation incurred by a

 debtor is fraudulent as to a creditor, whether the creditor’s claim arose before or after the transfer

 was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

 (1) With actual intent to hinder, delay or defraud any creditor of the debtor; or (2) Without

 receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor:

 (i) Was engaged or was about to engage in a business or a transaction for which the remaining

 assets of the debtor were unreasonably small in relation to the business or transaction; or (ii)

 Intended to incur, or believed or reasonably should have believed that he or she [the debtor] would

 incur, debts beyond his or her ability [the debtor’s] to pay as they became due.”

         229.   The DuPont Defendants have (a) acted with actual intent to hinder, delay and

 defraud parties, and/or (b) were engaged or were about to engage in a business for which the



 {00331334-1}                                     32
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 33 of 38 PageID #: 2345




 remaining assets of the corporations created by them were unreasonably small in relation to the

 business; or (c) intended to incur, or believed or reasonably should have believed that the new

 corporations would incur, debts beyond its ability to pay as they became due.

           230.   For decades, E. I. DuPont de Nemours and Company (“DuPont”) manufactured,

 marketed, distributed and/or sold PFAS and/or products containing PFAS with the superior

 knowledge that they were toxic, mobile, persistent, bioaccumulative, and biomagnifying, and

 through normal and foreseen use, would contaminate drinking water supplies.

           231.   DuPont concealed this knowledge from the EPA, state agencies and the general

 public.

           232.   By the early 2000s, the environmental and human health risks posed by PFAS

 began to attract national attention, and DuPont became involved in litigation, EPA enforcement

 actions and remediation costs.

           233.   As described above, in July 2015, DuPont completed a spinoff of its Performance

 Chemicals division to Chemours, including the fluoroproducts and chemical solutions businesses

 that had manufactured and discharged PFAS.

           234.   As part of the spinoff, DuPont caused Chemours to assume a large portion of

 DuPont’s historic liabilities, including environmental liabilities related to PFAS and to indemnify

 DuPont for claims related to such liabilities.

           235.   In addition, as part of the transfer, Chemours paid DuPont a $3.9 billion dividend,

 which payment Chemours financed by taking on the same amount in debt.

           236.   At the time of the transfer of its Performance Chemicals business to Chemours,

 DuPont had been sued, threatened with suit and/or had knowledge of the likelihood of litigation

 against DuPont for damages and injuries from the manufacturing, marketing, distribution and/or




 {00331334-1}                                     33
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 34 of 38 PageID #: 2346




 sale of PFAS and/or products containing PFAS. DuPont’s past PFAS-related expenditures and

 present and reasonably anticipated liabilities and obligations were in the hundreds of millions.

         237.     At the time of the above transfer, DuPont and Chemours believed or reasonably

 should have believed that Chemours would incur debts beyond Chemours’ ability to pay as they

 became due.

         238.     Chemours acted without receiving a reasonably equivalent value in exchange for

 the transfer of DuPont’s liabilities.

         239.     In 2017, Chemours and DuPont amended their separation agreement to address the

 sharing of liabilities for claims arising from environmental releases of PFAS from the Washington

 Works Plant near Parkersburg, West Virginia, as well as potential PFAS liabilities that might arise

 in the future.

         240.     At all times relevant to this action, the claims and potential judgments against

 Chemours potentially exceed Chemours’ ability to pay.

         241.     In the subsequent restructuring that created Corteva and New DuPont in 2019, these

 new companies also took on DuPont’s historical liabilities for PFAS contamination and

 remediation.

         242.     By this time, multiple additional lawsuits had been settled and were pending

 regarding the above liabilities.

         243.     By virtue of the above transfer of assets and liabilities, the Dupont Defendants have

 attempted to limit the availability of assets to cover judgments for all of DuPont liability for

 damages and injuries from the manufacturing, marketing, distribution and/or sale of PFAS and/or

 products containing PFAS.




 {00331334-1}                                      34
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 35 of 38 PageID #: 2347




         244.    Pursuant to UVTA and DUFTA and any other applicable law incorporating the

 UFTA provisions, Plaintiffs seek avoidance of the transfers of DuPont’s assets and liabilities to

 the extent necessary to cover the claims brought in this Complaint.

         245.    Plaintiffs further seek all other rights and equitable remedies that may be available

 to them pursuant to the above statutes, including prejudgment and provisional remedies, as may

 be necessary to fully compensate Plaintiffs for the damages and injuries they have suffered, and

 any other relief the circumstances may require.

                                         PUNITIVE DAMAGES

         246.    Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

 paragraphs as if fully stated herein.

         247.    At all times relevant to the present cause of action, Defendants designed,

 manufactured, marketed, sold, stored, used, and/or discharged PFAS and/or products containing

 PFAS, including AFFF, that resulted in the contamination of the Weirton Water System.

         248.    At the time the above-described, affirmative, voluntary, and intentional acts were

 performed by Defendants, Defendants had good reason to know or expect that large quantities of

 PFAS would and/or could be introduced into the environment, surface water, and/or groundwater

 causing contamination of the Weirton Water System.

         249.    Defendants caused an unknown quantity of PFAS to be released into the

 environment, surface water, soil, and/or groundwater, threatening and impacting the Weirton

 Water System.

         250.    The Defendants actions were intentional, willful, wanton and with actual malice,

 include but are not limited to, Defendants failing to issue warnings and failing to divulge material

 information concerning the harm caused by PFAS in the environment and human health, especially




 {00331334-1}                                      35
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 36 of 38 PageID #: 2348




 in water, despite knowing of the probability of long-lasting water contamination, including

 specifically high risks to aquifers and groundwater posed by PFAS and/or products containing

 PFAS, including AFFF.

         251.   Defendants’ intentional, willful, wanton, malicious, and/or reckless conduct

 includes, but is not limited to, Defendants’ failure to take all reasonable measures to ensure that

 PFAS would be effectively disposed of and not discharged into the surrounding environment

 where it would inevitably contaminate water, including the Weirton Water System.

         252.   Defendants have caused great harm to Plaintiffs, who have incurred and will

 continue to incur costs in responding to the contamination from PFAS and will incur future costs,

 including but not limited to, investigative costs, engineering costs, treatment costs, sampling and

 monitoring costs, and legal costs.

         253.   Defendants have demonstrated an outrageous conscious disregard for the

 environment and acted with implied malice and oppression, warranting the imposition of punitive

 damages.

         254.   Furthermore, Defendants acted in the foregoing manner with conscious disregard

 for the safety and rights of Plaintiffs and residents of Brooke and Hancock Counties and their

 natural resources, which actions had a great probability of causing substantial and continuing harm.

         255.   The releases of PFOA were the result of intentional, willful and/or malicious

 conduct within the privity and/or knowledge of Defendants, and were caused, among other things,

 by Defendants' violations of applicable environmental, safety or operating standards, regulations

 or laws.

         256.   As a direct and proximate result of Defendants' intentional, willful and malicious

 conduct, Plaintiffs are entitled to recover punitive damages.




 {00331334-1}                                    36
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 37 of 38 PageID #: 2349




                                  PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs, City of Weirton and Weirton Area Water Board, pray for

 judgment against the Defendants, jointly and severally, as follows:

           (A)   All compensatory damages allowed by law and in an amount to be determined by
 a jury;

         (B)      Damages for injury to Weirton’s natural resources, including the economic impact
 to the Plaintiffs and Weirton area residents;

       (C)   An award of all present and future costs to treat and/or abate the existing and future
 PFAS contamination complained of herein;

       (D)     A declaration of Defendants' duty to indemnify Plaintiffs for all expenditures of
 money that they reasonably undertake in connection with the PFAS contamination;

        (E)      Avoidance of the transfers of DuPont’s assets and liabilities to the extent necessary
 to cover the claims brought in this Complaint, together with all other rights and equitable remedies,
 and any other relief the circumstances may require.

           (F)   Punitive damages;

           (G)   Pre-judgment and post-judgment interest as provided under the law;

           (H)   Costs and attorney fees expended in the prosecution of this matter, if permitted;

           (I)   All such other relief as the Court may deem just, proper and equitable.


                         PLAINTIFFS REQUEST A TRIAL BY JURY



                                                       Respectfully submitted,

                                                       WEIRTON AREA WATER BOARD
                                                       AND THE CITY OF WEIRTON,
                                                       Plaintiffs

                                                        /s/ Mark A. Colantonio
                                                       ______________________
                                                       Mark A. Colantonio
                                                       Clayton Fitzsimmons
                                                       FITZSIMMONS LAW FIRM PLLC
                                                       1609 Warwood Ave.
                                                       Wheeling, WV 26003


 {00331334-1}                                     37
Case 5:20-cv-00102-JPB Document 271 Filed 01/19/21 Page 38 of 38 PageID #: 2350




                                           Tel. (304) 277-1705
                                           clayton@fitzsimmonsfirm.com
                                           mark@fitzsimmonsfirm.com


                                           _______ ___________
                                           Lilia Factor (pro hac vice)
                                           Paul Napoli (pro hac vice)
                                           Andrew Croner (pro hac vice)
                                           NAPOLI SHKONIK, PLLC
                                           360 Lexington Avenue, 11th Floor
                                           New York, NY 10017
                                           Tel: (212) 397-1000
                                           lfactor@napolilaw.com
                                           pnapoli@nsprlaw.com
                                           acroner@napolilaw.com




 {00331334-1}                         38
